COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §               No. 08-16-00281-CR
 RIVER MASCARI,
                                                §                  Appeal from the
                   Appellant,
                                                §                210th District Court
 v.
                                                §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                §               (TC# 20120D06125)
                   State.
                                             §
                                           ORDER

       On November 1, 2016, Brock Benjamin, Appellant’s retained attorney, filed with this
Court a motion to withdraw and appoint counsel. However, before this Court considers this
motion, it will be necessary for the trial court to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
the appellant is entitled to court-appointed counsel or if he wishes to proceed pro se. The trial
court shall enter all necessary orders and/or findings which may include appointing counsel to
represent Appellant on appeal. In the event Appellant elects to proceed pro se, the trial court
shall make Appellant aware of the dangers and disadvantages of self-representation and develop
evidence as to whether appellant’s apparent decision to relinquish benefits associated with
counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State, 739
S.W.2d 341 (Tex.Crim.App. 1987)

         The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before November 23, 2016. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the findings and any order appointing counsel, and forward the same to
this Court on or before December 3, 2016. Further, the transcription of the hearing shall be
prepared, certified and filed with this Court on or before December 3, 2016.

       IT IS SO ORDERED this 3rd day of November, 2016.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.